                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

DOROTHY H. ORTIZ,                                      )
                                                       )
                               Plaintiff,              )
                                                       )         JUDGMENT IN A
                                                       )         CIVIL CASE
v.                                                     )         CASE NO. 5:18-cv-91-D
                                                       )
THE VANCE COUNTY SCHOOL                                )
ADMINISTRATIVE UNIT, d/b/a Vance County                )
Public Schools, and VANCE COUNTY BOARD                 )
OF EDUCATION,                                          )
                                                       )
                               Defendants.             )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendants'
motion to dismiss [D.E. 41] and DISMISSES WITHOUT PREJUDICE Ortiz's second
amended complaint.




This Judgment Filed and Entered on May 1, 2019, and Copies To:
Carena Brantley Lemons                                 (via CM/ECF electronic notification)
Daniel W. Clark                                        (via CM/ECF electronic notification)




DATE:                                                  PETER A. MOORE, JR., CLERK
May 1, 2019                                    (By) /s/ Nicole Sellers
                                                        Deputy Clerk
